UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7243



ASHLEY WILEY CARTER,

                                                 Plaintiff - Appellant,

             versus


RALPH Q. NEWMAN; EDWARD LANDIS; A. L. BEELER;
SALLY JOHNSON; RODNEY K. PRITCHARD,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-898-5-01-BO)


Submitted:    October 10, 2002               Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ashley Wiley Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ashley   Wiley   Carter     appeals   the   district     court’s   order

dismissing his action brought pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).              We

have reviewed the record and the district court’s opinion and find

no reversible error.        Accordingly, we affirm on the reasoning of

the district court.     See Carter v. Newman, No. CA-01-898-5-01-BO

(E.D.N.C. June 7, 2002).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and   argument   would    not   aid   the

decisional process.




                                                                     AFFIRMED




                                      2